Citation Nr: 1450656	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  05-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hyperlipidemia. 

3.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected disability. 

4.  Entitlement to service connection for a psychiatric disorder (other than posttraumatic stress disorder (PTSD), dysthymia, and panic disorder). 

5.  Whether new and material evidence has been received to reopen a claim for service connection for dysthymia and panic disorder. 

6.  Entitlement to an initial rating in excess of 10 percent for PTSD prior to April 15, 2009.

7.  Entitlement to a rating in excess of 30 percent for PTSD from April 15, 2009. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Lori N. Chism, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from August 1965 to August 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal following rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

By way of background, in February 2008, the Board denied the Veteran's claim of service connection for PTSD as well as the claim to reopen a previously denied claim for service connection for a psychiatric disorder other than PTSD.  In an April 2009 Order, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's February 2008 decision.  

In a May 2009 remand, the Board re-characterized the issues on appeal as encompassing entitlement to service connection for PTSD, whether new and material evidence had been received to reopen a claim for service connection for dysthymia and panic disorder without agoraphobia, as well as entitlement to service connection for a psychiatric disorder other than PTSD, dysthymia, and/or panic disorder without agoraphobia.  

By an August 2009 rating decision, the RO granted service connection and assigned an initial rating of 10 percent for PTSD, effective December 14, 2001.  In a subsequent rating decision, the RO granted a 30 percent rating for PTSD, effective April 15, 2009.  

In September 2013, the Board denied the Veteran's claims of entitlement to service connection for a back disability, for neuropathy, and for headaches.  It also denied entitlement to an initial rating in excess of 10 percent for tinnitus; as well as entitlement to an effective date earlier than December 14, 2001 for the grant of service connection for PTSD.  It granted an effective date of April 6, 2010 for the award of service connection for tinnitus.  The Board remanded the remaining claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  

Thereafter, in February 2014, the Board denied the Veteran's claims of entitlement to service connection for a gastrointestinal disorder and for erectile dysfunction and remanded the remaining claims on appeal to the AOJ.  

Since the Board's February 2014 decision/remand, the Veteran has perfected an appeal for claims of service connection for hyperlipidemia and for hypertension.  As such, those issues are now in appellate status.  


REMAND

In October 2006, based on a Social Security Administration (SSA) data inquiry, the AOJ obtained the Veteran's available Social Security Administration (SSA) records.  The records included VA medical records already associated with the claims folders as well as a determination by SSA that the Veteran was not entitled to the SSA disability benefits.  

In a subsequent July 2009 VA PTSD examination (see volume #2 of the claims folders), the Veteran reported that he worked cutting eight acres of grass for another man and had been doing so for seven years.  The examiner commented:

[The Veteran] indicates that he has no trouble doing that job or missing work, although indicates that he is only working about 12 hours per week.  He indicates that he cannot work more than that due to restrictions for him to continue to get Social Security.  

In a December 2009 statement from the Veteran's then-appointed attorney (see volume #3 of the claims folders), it was noted that, 

[The Veteran] also has relevant records at the Social Security Administration.  Please see that the VA associates these relevant records into the claims file.  

Also, at an August 2011 VA PTSD examination (see volume #5 of the claims folders), the examiner noted that the Veteran's income consisted of $350.00 weekly cutting lawns, as well as VA and SSA benefits.  

On further review of the claims folders, it would appear that the Veteran has been awarded some type of disability benefits from SSA since the denial of his initial claim by the agency in April 2006.  In light of this fact and the noted request to obtain the records associated with the apparently favorable SSA decision, the SSA should be contacted and any available records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA directly and request copies of all pertinent information considered in awarding SSA disability benefits, to include a complete copy of any Administrative Law Judge decision.  (The AOJ may wish to contact the Veteran directly to inquire about his apparent SSA disability benefits award prior to contacting SSA.)  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2014).  

2.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal as listed on the title page of this remand.  If any benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

